Citation Nr: 0716461	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  94-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
40 percent for peripheral neuropathy, right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 
40 percent for peripheral neuropathy, left lower extremity.  

4.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus (DM).  

5.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy, left upper extremity.  

6.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy, right upper extremity.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1992 rating decision of the 
San Francisco, California, Department of Veterans Affairs 
(VA) Regional Office (RO) denying service connection for 
PTSD.  

By way of history, the Board denied the veteran's service 
connection claim for PTSD in a February 1996 decision on the 
basis of there being no medical evidence of a clear diagnosis 
of PTSD.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (the Court).  By 
Order dated in May 1997, the Court vacated the February 1996 
Board decision, and remanded the case for additional 
development.  The Board then remanded the case in April 1998, 
with specific instructions to the RO for additional 
development.  The development was accomplished by the 
Oakland, California, RO, which notified the veteran of the 
continued denial of service connection in an October 1999 
Supplemental Statement of the Case (SSOC). 

The Board denied the appeal once again in an August 2000 
decision, based on the absence of competent evidence of the 
actual manifestation of the claimed PTSD, and the veteran 
appealed this decision to the Court.  By Order dated in April 
2001, the Court vacated the August 2000 Board decision and 
remanded the matter, for compliance with the provisions of 
the Veterans Claims Assistance Act of 2000 (the VCAA), which 
was enacted during the pendency of the veteran's appeal.  The 
Board then denied the appeal again in August 2002, including 
in the decision discussion as to how the provisions of the 
VCAA had been met in this case.  However, the August 2002 was 
vacated by the Court in a March 2003. 

The veteran again appealed the Board's August 2002 decision 
to the Court.  In February 2003, a Joint Motion for Remand 
was filed.  The motion indicated, in pertinent part, that a 
remand was required because the Board's reasons and bases 
were insufficient to support a conclusion that the veteran 
has received adequate notification of what evidence had to be 
submitted to substantiate his claim and what actions VA would 
take to obtain evidence.  By Order dated March 4, 2003, the 
Board's August 2002 decision was vacated and remanded to the 
Board.  In November 2003, the Board remanded this matter once 
more for further development.  

During the appeal, in a February 2004 rating decision of the 
Oakland, California, the RO granted service connection for 
peripheral neuropathy, both upper extremities and lower 
extremities, and DM.  The veteran appealed the initial rating 
determinations.  A statement of the case (SOC) was issued in 
August 2005, and a substantive appeal was received that same 
month.  These issues are also on appeal.  

In a letter dated in February 2004, the veteran indicated 
that he was pursuing and waiting for a response to a pending 
clear and unmistakable error claim.  The RO should inquire 
further into this matter. 


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran has PTSD related to his active service.  

2.  For the period prior to October 27, 2004, peripheral 
neuropathy, right and left lower extremities, is manifested 
by no more than moderate incomplete paralysis of the sciatic 
nerve. 

3.  For the period from October 27, 2004, peripheral 
neuropathy, right and left lower extremities, is manifested 
by severe incomplete paralysis of the sciatic nerve. 

4.  The veteran's type II diabetes mellitus requires insulin 
and dietary restrictions, but he has not been advised to 
regulate his activities.  

5.  Peripheral neuropathy, right and left upper extremities, 
is manifested by decrease of sensation to light touch and 
pinprick for the fingertips; however, no significant motor 
impairment of the upper extremities was shown or more than 
mild incomplete paralysis is demonstrated. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD), was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

2.  For the period prior to October 27, 2004, the criteria 
for an initial disability rating in excess of 40 percent for 
peripheral neuropathy, right lower extremity, are not met.  
38 U.S.C.A. §§ 5107(b), 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520 (2006).

3.  For the period prior to October 27, 2004, the criteria 
for an initial disability rating in excess of 40 percent for 
peripheral neuropathy, left lower extremity, are not met.  38 
U.S.C.A. §§ 5107(b), 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520 (2006).

4.  For the period from October 27, 2004, the criteria for a 
60 percent rating for peripheral neuropathy, right lower 
extremity, are met.  38 U.S.C.A. §§ 5107(b), 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2006).

5.  For the period from October 27, 2004, the criteria for a 
60 percent rating for peripheral neuropathy, left lower 
extremity, are met.  38 U.S.C.A. §§ 5107(b), 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2006).

6.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes are not met.  38 U.S.C.A. 
§§ 5107(b), 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2006).

7.   The criteria for an initial disability rating in excess 
of 40 percent for peripheral neuropathy, left upper 
extremity, are not met.  38 U.S.C.A. §§ 5107(b), 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8513 (2006). 

8.  The criteria for an initial disability rating in excess 
of 40 percent for peripheral neuropathy, right upper 
extremity, are not met.  38 U.S.C.A. §§ 5107(b), 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8513 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA for his service connection claim in a 
February 2004 letter, and for his claims seeking a higher 
initial disability rating in an October 2004 letter.  These 
letters informed the veteran to send any pertinent evidence 
in his possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  In addition, the veteran was issued a May 2004 SSOC 
that provided the criteria for service connection and a 
detailed explanation of the reasons and basis for the denial 
of service connection.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains service medical 
records, service records, including the veteran's Form DD 
214s, VA medical records, including VA examination reports 
dated in September 1991, December 1992, August 1999, July 
2002, and October 2004, a lay statement and articles in 
support of his claims, and numerous statements from the 
veteran in support of his claims.  The Board finds that VA 
has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  The 
veteran's representative indicated by letter dated in October 
2006 that the veteran had no additional evidence or argument 
to provide.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim and appeal for higher initial disability 
ratings, no additional disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in- 
service personal assault.  The veteran has not alleged PTSD 
based on in-service personal assault.  Consequently, they do 
not materially affect the case now under consideration by the 
Board.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence".  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

A review of the veteran's service records and service medical 
records shows that the veteran served in the Republic of 
Vietnam between September 1969 and September 1970, that his 
decorations and medals include the Vietnam Service Medal with 
four Bronze Service Stars, the Republic of Vietnam Campaign 
Medal, and the Army Commendation Medal, and that his military 
occupational specialties (MOS) while a member of Company C, 
2nd Battalion, 3rd Infantry, 199th Infantry Brigade, included 
ammunition bearer, machine accounting specialist, clerk- 
typist, and electronic accounting equipment operator.  The 
veteran's service records further reveal that the veteran's 
company engaged in combat with the enemy while stationed in 
the Republic of Vietnam.  Thus, combat exposure while on 
active duty in the Republic of Vietnam is conceded.  

Despite the veteran's combat exposure, the overall evidence 
of record does not support a finding that the veteran 
currently has PTSD.  Service medical records do not show any 
complaints or treatment for psychiatric problems.  Separation 
examination indicated that psychiatric clinical evaluation 
was normal.  

VA treatment records dated between 1986 and 1992 reveal VA 
counseling for various complaints related to employment and 
interpersonal problems, and the veteran's description of his 
feelings concerning the Vietnam War and his participation 
therein.  

There are provisional diagnoses of PTSD and diagnoses of 
partial PTSD in the record.  In a report of clinical 
evaluation for a PTSD program, the assessment given was 
partial PTSD, approximate date of onset, 1970, and rule out 
bipolar disorder, approximate date of onset, 1990.  A 
November 1990 VA mental hygiene clinic report reveals 
complaints of depression, paranoia, avoidant behavior and 
thought, numb feelings, startle reaction, and social 
isolation.  The impression was PTSD.

In contrast, according to a November 1990 VA mental health 
record, there was concern as to whether the veteran was 
"appropriate for group [therapy]," as it was felt that the 
veteran did not have any thought disorders and "his ego was 
not fragile," although "he presented some PTSD 
symptomatology."  Other individual counseling records from 
November 1990 noted complaints including hearing voices, 
having premonitions of doom, tactile sensations of things 
crawling, and active thoughts of childhood trauma.  The 
veteran was now said to possibly have a minor thought 
disorder.

A September 1991 VA psychiatric examination report revealed 
complaints of anger, difficulty trusting people, isolation, 
intermittent nightmares, and numerous physical complaints.  
It was noted that the veteran served in a combat unit in 
Vietnam for a period of one month, that he had submitted a 
nine-page detailed statement of inservice stressors, and that 
the nine-page statement essentially described his stressors 
as consisting of an inept and inefficient unit which 
subjected him to great danger.  The veteran related that he 
had had intrusive nightmares about Vietnam, that these 
nightmares were connected with combat, and that he often felt 
tense and anxious.  He admitted to some ongoing paranoid 
ideation.  

The September 1991 VA physician expressed his opinion that, 
while the veteran believed that many of his symptoms were 
related to his experiences in Vietnam, the veteran "does not 
show classic symptoms of [PTSD]."  He commented that the 
veteran did have some nightmares about Vietnam and some 
difficulties in interpersonal relationships, and had 
displayed some evidence of past history of sleep disturbances 
relating to Vietnam.  However, in the physician's opinion, 
what apparently had happened was that the veteran, a man who 
experienced extreme difficulty in trusting people because of 
his childhood trauma, had been placed in a situation in 
Vietnam where trust again had become a very substantial 
issue.  The physician explained that the veteran had been 
able to very rapidly remove himself from the trust issue, but 
had appeared to have displaced his concern about trust from 
his childhood traumatic experiences into his Vietnam 
experiences.  The physician further opined that the veteran 
continued to show evidence of very bizarre thought processes 
with significant paranoia, difficulty in introspecting, and 
limited awareness of his own role.  The physician reported 
that, although it was possible that the veteran might have 
more significant symptoms related to his Vietnam experience, 
such had not been indicated to the physician in the veteran's 
account, and the reports that were available from the PTSD 
clinic also consisted of material that was inadequate on 
which to formulate a diagnostic opinion.  The diagnostic 
impression was schizotypal personality disorder.

A June 1992 VA progress note discloses that the veteran 
seemed "almost obsessive" in his intent to establish 
service connection for PTSD, but that he had not been able to 
clearly describe significant war trauma, although he reported 
"a feeling" that there was "something" early in his tour.  
In another June 1992 VA progress note, it was noted that a 
review of a subscale for PTSD (the Minnesota Multiphasic 
Personality Inventory, or MMPI) did not support such a 
diagnosis, that the veteran did not want to look at the full 
subscale, and that the veteran described having an 
overpowering feeling that something traumatic had occurred to 
him.

According to a September 1992 VA progress note, when 
questioned, the veteran was unsure whether any traumatic 
events had actually happened, as some of its content was so 
general it could apply to other situations, but the veteran 
described having a "feeling" that something traumatic had 
occurred.  An October 1992 VA mental hygiene periodic report 
for PTSD described "continued improvement," with PTSD 
symptoms said to continue at a "very low level."

At a December 1992 VA psychiatric examination, the veteran 
reported some auditory hallucinations, and having the feeling 
that he had telepathic powers, although he maintained some 
reality testing in this regard.  The veteran reported 
nightmares, but acknowledged that some of these were not 
clearly related to the war, and said that he tended to avoid 
television programs which had to do with the war.  The 
physician commented that, based on the findings of the 
examination, the veteran might have some symptoms of PTSD, 
including avoidance of things that had to do with the war and 
some nightmares that might be related to the war.  The 
physician commented that the most striking aspect was a 
history of a schizotypal personality, and that the veteran 
currently had symptoms that were consistent with that 
diagnosis.  The diagnoses included rule out schizotypal 
personality, and rule out PTSD.

In April 1993, the veteran's PTSD symptoms were said to have 
"maintained low level," with continued gains in 
interpersonal skills.  The assessment was listed as 
"improved," and the veteran was "terminated" from the VA's 
PTSD clinic "to attend [a] group [with a] different focus."

VA treatment notes reveal continued visits to the veteran's 
VA individual counselor in 1994 through 1995, with updates on 
his pending claim noted by the counselor.  In October 1994, 
the counselor observed that the veteran remained convinced 
that he had PTSD.  The file was "closed" in September 1995.  
In January 1996, the veteran was seen as a "drop in" to 
update his status, and was noted to appear relaxed, 
maintaining stability, comfortable not having a roommate, and 
doing things he enjoyed.

VA examinations were conducted on August 3, 1999, and again 
on August 31, 1999, by a panel of two psychiatrists.  This 
series of examinations included a thorough review of the 
veteran's claims files, as noted in the report.  A detailed 
history was taken, both concerning pre-induction family 
history, his military experience, including combat history, 
and post-service experience. 

The veteran gave a history of having undergone VA individual 
counseling from November 1986 through March 1989 for "work 
support."  The panel of examiners conducting the August 1999 
examinations reviewed the claims files and concluded that the 
treatment records concerning this period of time, when 
reviewed in their entirety, revealed the treatment to be 
counseling for "[p]roblems of [l]iving."  While these 
records were said to mention Vietnam and military service 
from time to time, this "was not the core of the 
counseling" he had been receiving.  Issues were overall said 
to focus more on his family, problems getting a job, his lack 
of social relationships, and so forth.  It was noted that the 
veteran did state to his counselor that he did not have 
dreams of Vietnam, and had never had a flashback.  Most 
notable was the veteran's life long-difficulty engaging in 
and developing interpersonal relationships.

According to the VA psychiatrists, a careful review of the 
veteran's stressors, and his immediate and later responses to 
those stressors, indicated no more than a usual response of 
the average person under these circumstances.  It was 
reported that the veteran had actually devised "a very 
healthy response to the situation he had found himself in" 
while serving in Vietnam.  The veteran's prior treating 
physician was contacted and a conversation with him confirmed 
the psychiatrists' opinion that the veteran had never met the 
DSM-IV criteria for PTSD.  It was also noted that the veteran 
had not been in any kind of supportive counseling or 
psychiatric treatment since April 1993, that he had had no 
symptoms even remotely related to Vietnam since 1996, and 
that, when asked how he was feeling currently, he said that 
he felt "wonderful," a statement that was confirmed by 
mental status examination and observations of the interaction 
of the veteran with the psychiatrists.

Mental status examination indicated that for symptoms 
commonly seen in PTSD, none were present.  Specifically, 
there was no startle response to a sudden noise (made by the 
examiner), there were no complaints of hypervigilance, or 
nightmares, the veteran had had no disturbing dreams for at 
least one year, and he said his sleep was "wonderful."  
Regarding his claimed "seizures," which have been alleged 
on several occasions, these were noted to have been evaluated 
and the veteran shown to have no neurological disorders.  On 
assessment of his claims of body spasms, these were opined to 
probably be a somatic equivalent of tension or anxiety, but 
not indicative of any known psychiatric disability.  Upon 
examination of thought processes, the veteran was described 
as an intelligent man who had a rather odd way of connecting 
his thoughts, which in turn could lead to conclusions that 
had a tenuous basis in reality.  An example of such 
circuitous reasoning was given that he believed a complaint 
he made about unfair hiring practices at his job site a few 
years ago eventually led to the resignation of the Secretary 
of the Treasury, Lloyd Bentson.  His arguments were described 
as lengthy, circuitous and a "few degrees off the mark."  
Thus, his insight was considered impaired, but judgment for 
everyday events appeared intact.

The August 1999 VA psychiatrists opined that "[i]t is our 
professional opinion that the stressors described by the 
[veteran] were not sufficient to produce PTSD," and that, 
even assuming the sufficiency of the stressors, they believed 
that they did not induce PTSD in the veteran. "On the 
contrary, [the veteran] came up with an excellent and healthy 
response" to his situation in Vietnam by "g[etting] out of 
a potentially dangerous situation in a very legitimate way 
within a very short time after he discovered what he viewed 
as the incompetence of his superiors."  Having eliminated 
the stressor, the veteran had functioned satisfactorily for 
the remainder of his military commitment, without any 
symptoms of or treatment for PTSD.  He was noted to have had 
some distressing symptoms for which he had received 
treatment, "but they did not meet the criteria for PTSD."  
In his civilian life, he was noted to have functioned for 
several years without PTSD symptoms or treatment. He was 
noted to have first entered counseling at the request of 
vocational rehabilitation for "problems of living," and the 
emergence of childhood memories had been noted in 1990, which 
the veteran believed was "childhood PTSD."  The 
psychiatrists noted that it was around this time that the 
veteran had filed a claim for PTSD, and that throughout the 
pendency of the claim, there was no evidence of PTSD.  

Referring to the diagnosis of "partial PTSD" in the record, 
the psychiatrists noted that partial did not count as a 
diagnosis, but only means that some symptoms were present, 
but not enough to make the definitive diagnosis.  The 
psychiatrists indicated that a review of all the records 
supports this position that the veteran never had, and he 
currently does not have PTSD.  No Axis I diagnosis was 
listed, and the only Axis II diagnosis was schizotypal 
personality disorder.  He was said to meet the criteria for 
schizotypal personality disorder, and it was noted that two 
other psychiatrists who had examined the veteran in the past 
had also reached the same diagnostic conclusion.  This 
diagnosis was strengthened by the fact that the veteran's 
mother apparently had schizophrenia. 

In July 2002, the Board received from the veteran's private 
attorney evidence in the form of a photocopy of a VA medical 
record reflecting a medical consultation in June 2002 for a 
motor tic, or myoclonic jerks.  He reported that these 
increased when his PTSD symptomatology was exacerbated and 
PTSD by history was diagnosed.  

A January 2003 VA neurological evaluation noted a diagnosis 
of PTSD in prior medical records, but no diagnosis or 
evaluation for PTSD was noted in the report.   

Upon review, the Board acknowledges the presence in the 
record of diagnoses of PTSD and "partial PTSD," but these 
appear to be cursory diagnoses rendered during the course of 
treatment, without the benefit of thorough testing and review 
of the claims file, and are therefore outweighed by the 
findings from the August 1999 comprehensive VA examination.  
The record also reveals that, in the instances where the 
veteran's complaints have been scrutinized closely, PTSD 
symptoms have not been shown.  Examples include the VA 
examination report dated in August 1999 and the MMPI 
diagnostic testing that was performed in June 1992 for PTSD, 
the results of which did not support such a diagnosis.

In addition, prior VA examinations, such as the September 
1991 and December 1992 examinations, did suggest some PTSD 
symptomatology, including avoidance of things that had to do 
with the war, and some nightmares that might be related to 
the war.  However, the August 1999 examination shows that, 
currently, there is complete absence of any PTSD 
symptomatology.  During the interview portion of this 
examination, there was no startle response to a sudden noise, 
there were no complaints of hypervigilance, or nightmares, 
the veteran denied disturbing dreams for at least one year, 
and he described his sleep as "wonderful."  Therefore, 
while the veteran may have had some war-related psychiatric 
symptoms in the past, he does not show any current 
psychiatric disability.  Moreover, any disability of a mental 
nature has been attributed to a schizotypal personality 
disorder, following careful review of the record and 
evaluation.  Service connection cannot be granted for this 
mental disorder because personality disorders are not 
considered diseases or injuries for VA purposes.  38 C.F.R. 
§§ 3.303(c) (2006). 

Although the veteran contends that he has PTSD, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board also notes a submitted medical articles 
which discusses PTSD; however, these are general medical 
articles, and do not directly discuss the veteran's specific 
circumstances of his mental status.  Therefore the Board 
finds this medical article also to be of limited probative 
value.

In short, the veteran has no Axis I psychiatric disorder, his 
only Axis II psychiatric disorder has been diagnosed as a 
schizotypal personality disorder, which is not considered a 
disability for VA purposes, and it is not shown that the 
veteran currently has PTSD that is causally related to 
service.  In view of this finding, the Board concludes that 
the criteria for entitlement to service connection for PTSD 
have not been met.  The preponderance of the evidence is 
against the veteran's service connection claim for PTSD.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

 III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Peripheral Neuropathy, Lower Extremities

By way of history, the RO granted service connection for 
peripheral neuropathy, both lower extremities in a February 
2004 rating decision, assigning a 20 percent rating for each, 
effective from May 8, 2001.  In August 2005, the RO increased 
the ratings for each lower extremity to 40 percent disabling, 
effective from May 8, 2001.  On appeal is whether the veteran 
is entitled to a higher initial disability rating in excess 
of 40 percent for peripheral neuropathy for each lower 
extremity.

Both lower extremity disabilities were assigned 40 percent 
ratings under Diagnostic Code 8520.  Under Diagnostic Code 
8520, pertaining to paralysis of the sciatic nerve, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability rating.  An 
80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

An Agent Orange Database examination report dated in July 
2002 indicated that the veteran was diagnosed with Type II DM 
since 2000 with numbness in feet and edema in both lower 
extremities.  Musculoskeletal system revealed no joint 
swelling or muscle loss.  He had pain in knees.  

A November 2002 VA neurological evaluation showed normal tone 
of the lower extremities.  Strength was 5/5 at bilateral 
infrapatellar, hamstrings, and quadriceps.  Tendon Achilles 
were 3+/5 bilaterally, eversion/inversion were 3+/5 
bilaterally, and extensor hallucis longus flicker and toe 
flexors were 1+/5 bilaterally.  There was also occasional 
myoclonic jerks.  

A January 2003 VA neurological evaluation noted complaints of 
bilateral foot drop for approximately four years, with 
symptoms worsening until two years ago.  Examination revealed 
mild bilateral foot drop, slow with mild instability (but 
able to walk without his cane), normal base, but cannot stand 
on either toes or heels.  Marked muscular atrophy was not 
noted.  

An October 27, 2004 VA examination report revealed that the 
veteran was not able to walk without a cane.  With the cane, 
he was able to walk at a slower pace and with a high-steppage 
gait.  Tandem gait would be impossible as the veteran was not 
able to walk on his heels or tiptoes.  Standing without a 
cane was precarious.  The veteran exhibited bilateral foot 
drop.  There was poor dorsiflexion at 2/5 of the feet and 
toes.  The veteran had varicose veins bilaterally with 
pitting edema over his legs, ankles, and feet.  He was using 
compressions stockings bilaterally.  Sensory impairment was 
noted over the distal part of the legs, ankles, and feet to 
light touch and pinprick.  Examination with a monofilament 
under the bottom of the feet done at the balls of the feet, 
big toes, and heels shows that the veteran did not have 
protective sensation.  The diagnosis was severe peripheral 
neuropathy, sensory and motor, involving the feet with 
bilateral foot drop.  The October 2004 VA physician indicated 
that the veteran required a cane for walking, but was able to 
take care of himself.  He could only walk short distances 
with the help of a cane and could not go up and down stairs, 
but was able to do shopping.  

The findings prior to October 2004 did not reveal more than 
moderate incomplete paralysis of the lower extremities.  
While the medical evidence demonstrated bilateral foot drop 
and other sensory and motor symptoms associated with 
peripheral neuropathy, both lower extremities, there was no 
clinical evidence showing marked muscular atrophy of the 
lower extremities or other indicia of severe incomplete 
paralysis to warrant a 60 percent or higher evaluation under 
Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

The October 2004 VA examination report describes severe 
peripheral neuropathy of the lower extremities.  While the 
evidence does not reflect marked muscle atrophy in the lower 
extremities, there is a basis for finding that the incomplete 
paralysis in the lower extremities is severe from the time of 
the October 2004 VA examination.  However, at no time has the 
paralysis been complete, with no muscle movement below the 
knee possible.  Accordingly, a rating higher than 60 percent 
is not warranted.  

DM

The veteran asserts that a rating greater than 20 percent is 
warranted for his diabetes mellitus. A 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  38 C.F.R. § 4.119, DC 
7913. Complications of diabetes are evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating.  Id. Non-compensable complications are deemed 
part of the diabetic process.  Id.

In this case, the veteran meets some but not all of the 
requirements for a higher evaluation.  First, numerous VA 
clinic records, including an October 2005 VA examination 
report, show that the veteran takes oral medications to 
control his diabetes.  Second, the evidence reflects that he 
follows a restricted diet in an effort to manage his 
diabetes.  For example, a June 2004 VA clinical note 
indicated that the veteran was to continue taking Orlistat 
120 milligrams; limit portions; and limit fats in diet to 
less than 30 percent.  Therefore, the Board finds that the 
veteran takes insulin and restricts his diet to manage his 
DM.

Concerning the third criterion for a higher rating under DC 
7913 (i.e., "regulation of activities"), the Board notes 
that this term has been defined as meaning "prescribed or 
advised to avoid strenuous occupational and recreational 
activities."  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(emphasis added).

The veteran does not meet the third requirement for a 40 
percent disability rating.   While the veteran has physician 
restrictions related to his peripheral neuropathy, among 
other disabilities, there are no physical restrictions 
prescribed by a physician related to his DM.  The October 
2005 VA physician noted that the veteran's diabetes is well-
controlled.  The record does not reflect that the veteran was 
advised by a physician to avoid strenuous occupational and 
recreational activities due to his diabetes mellitus.  In 
fact, a June 2004 VA clinical note indicated that the veteran 
was encouraged to continue weight loss and exercise.  
Therefore, the third criterion has not been met for a 40 
percent disability rating at any time during the claims 
period.  38 C.F.R. § 4.119 (2006).  

Peripheral Neuropathy, Bilateral Upper Extremities

Service connection for peripheral neuropathy, bilateral upper 
extremities was granted in a February 2004 rating decision.  
At that time, the RO assigned a 20 percent rating for each 
upper extremities by analogy to incomplete paralysis of all 
radicular groups under Diagnostic Code 8513.  To warrant a 
higher rating (40 percent for the major or dominant side and 
30 percent for the minor or nondominant side), the incomplete 
paralysis must be moderate in the upper extremity.  C.F.R. § 
4.124a, Diagnostic Code 8513 (2006).  Severe incomplete 
paralysis of the major upper extremity warrants a 70 percent 
rating.  Severe incomplete paralysis of the minor upper 
extremity warrants a 60 percent rating.  The term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8513 (2006).  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  

Upon review, moderate paralysis in the upper extremities is 
not shown.  VA evaluations performed in June 2002 and July 
2002 revealed complaints of tingling in the fingers.  A 
January 2003 neurologic examination noted normal strength in 
upper extremities with symmetric sensory loss to fine touch 
and vibration.   

The October 2005 VA examination report noted complaints of 
tingling in the fingers, but no significant sensory 
impairment or motor impairment of the upper extremities.  The 
veteran had good sensation over the forearms, hands and 
fingers except for the fingertips where there was decrease of 
sensation to light touch and pinprick.  Motor strength in the 
various motor groups of the upper extremities was 5/5.   
38 C.F.R. § 4.124 (2006).

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's service-connected disabilities.  In 
that regard, the Board does not find that record reflects 
that the veteran's disabilities on appeal has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  No periods of extensive hospitalization due to 
service-connected disability were noted in the record, or 
otherwise claimed by the veteran.  In light of the foregoing, 
the Board finds that it is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

For the period prior to October 27, 2004, an initial 
disability rating in excess of 40 percent for peripheral 
neuropathy, right lower extremity, is denied.  

For the period prior to October 27, 2004, an initial 
disability rating in excess of 40 percent for peripheral 
neuropathy, left lower extremity, is denied.  

For the period from October 27, 2004, a 60 percent rating for 
peripheral neuropathy, right lower extremity, is allowed, 
subject to the regulations governing the award of monetary 
benefits.  

For the period from October 27, 2004, a 60 percent rating for 
peripheral neuropathy, left lower extremity, is allowed, 
subject to the regulations governing the award of monetary 
benefits.  

An initial disability rating in excess of 20 percent for 
diabetes mellitus (DM) is denied.  

An initial disability rating in excess of 20 percent for 
peripheral neuropathy, left upper extremity is denied.  

An initial disability rating in excess of 20 percent for 
peripheral neuropathy, right upper extremity is denied.  





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


